Citation Nr: 0637688	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-23 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1970 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

This case was before the Board in September 2005 when it was 
remanded for further development.  Among the instructions in 
the Board's remand was an instruction to have the appellant 
provide evidence of her status as a "surviving spouse."  
The decision below addresses the eligibility of the appellant 
for dependency and indemnity compensation (DIC) benefits as a 
surviving spouse.  Because the Board finds that she has not 
established such eligibility, further analysis of the 
underlying merits of the claim for DIC is not necessary.


FINDINGS OF FACT

1.  The veteran died in December 1999.  He had previously 
filed claims with VA, one of which was submitted in April 
1999 wherein he identified the appellant as his spouse, but 
he did not report having been married previously.

2.  The appellant submitted an Application for Dependency and 
Indemnity Compensation, Death Pension and Accrued Benefits by 
a Surviving Spouse or Child (Including Death Compensation if 
Applicable) (VA Form 21-534) seeking VA death benefits claim 
in January 2000.  The appellant reported that she was the 
surviving spouse of the veteran at the time she filed her 
claim.  

3.  The appellant reported that the veteran was previously 
married and that the veteran's first marriage ended in 
divorce in October 1972.  

4.  The appellant reported that she and the veteran were 
married in March 1987; no proof of the marriage or any prior 
divorce by the veteran was provided.


CONCLUSION OF LAW

Eligibility to receive DIC benefits as a surviving spouse has 
not been established.  38 U.S.C.A. § 1304 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 3.54(c), 3.204, 3.205 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A surviving spouse of a qualifying veteran who died of a 
service-connected disability is entitled to receive 
Dependency and Indemnity Compensation benefits.  38 U.S.C.A. 
§ 1310 (West 2002 and Supp. 2005); 38 C.F.R. § 3.312 (2006).  
A "surviving spouse," as defined for purposes of DIC 
benefits, is one who was married to the veteran before the 
expiration of 15 years after the termination of the period of 
service in which injury or disease causing the death of the 
veteran was incurred or aggravated, or one who was married to 
the veteran for one year or more, or one who was married to 
the veteran for any period of time if a child was born of the 
marriage, or was born to them before the marriage.  38 C.F.R. 
§ 3.54(c) (2006).  

The term "marriage" for VA purposes means a marriage valid 
under "the law of the place where the parties resided at the 
time of the marriage, or the law of the place where the 
parties resided when the rights to benefits accrued."  38 
U.S.C.A. § 103(c) (West 2002 and Supp. 2005); 38 C.F.R. § 
3.1(j).  VA will accept the statement of a claimant as proof 
of marriage or dissolution of a marriage provided that the 
statement contains the date (month and year) and place of the 
event, and the full name and relationship of the other person 
to the claimant.  38 C.F.R. § 3.204(a) (2006).  However, VA 
shall require evidence beyond the claimant's statement where 
the statement raises a question of validity or where it 
conflicts with other evidence of record.  Id.  In this case, 
the appellant submitted a claim in January 2000 wherein she 
indicated that she was married to the veteran at the time of 
his death and that the veteran had been previously married.  
This statement conflicts with a claim the veteran had filed 
in 1999 wherein he did not indicate that he had previously 
been married.  The Board also finds it curious that, when the 
veteran was asked for his marital history in a February 1998 
RO letter, and when he was asked for his spouse's social 
security number in a May 1999 RO letter, he did not respond.  
Because these things raise questions regarding the veteran's 
marital status, the Board sought proof of marriage when it 
remanded the case in September 2005.  

A valid marriage may be established by various types of 
documentary evidence together with the claimant's certified 
statement concerning the date, place and circumstances of 
dissolution of any prior marriage, provided that such facts, 
if they were to be corroborated by the evidence, would 
warrant acceptance of the marriage as valid.  38 C.F.R. § 
3.205(a) (2006).  In certain cases, not applicable to this 
case, an individual may be recognized as a surviving spouse 
of the veteran despite an invalid marriage where an attempted 
marriage of a claimant to the veteran was invalid by reason 
of a legal impediment, the marriage will nevertheless be 
deemed valid.  38 C.F.R. § 3.52 (2006).

As noted above, the veteran died in December 1999.  In 
January 2000, the appellant submitted an Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child (Including 
Death Compensation if Applicable) (VA Form 21-534) seeking VA 
death benefits.  The appellant checked yes on the line asking 
"Are you claiming that the cause of death was due to 
service?"  The appellant documented that the veteran was 
married for the first time in November 1971 and that the 
veteran's first marriage ended in divorce in October 1972.  
She reported that she and the veteran were married in March 
1987.  The appellant did not provide a copy of the divorce 
decree from the veteran's first marriage nor did she provide 
a copy of her marriage certificate showing when she married 
the veteran.  

The Appeals Management Center (AMC) sent the appellant a 
letter in September 2005 and requested the appellant to 
provide proof of her marriage to the veteran in order to 
establish herself as the surviving spouse of the veteran.  
The appellant failed to respond to the letter.  

Based on a review of the evidence of record, the Board finds 
that the appellant may not now be recognized as the veteran's 
surviving spouse for the purpose of VA benefits.  As noted 
above, the appellant failed to respond to the AMC's request 
for proof of her marriage to the veteran.  Without 
documentation of the dissolution of the veteran's first 
marriage and proof of his marriage to the appellant, the 
claim fails.  

Accordingly, the appellant is not now considered a 
"surviving spouse" for the purpose of being eligible for 
DIC benefits.  Because the record is devoid of proof of 
marriage, the law is dispositive of the issue.  Given the 
definition of what constitutes a "surviving spouse" for DIC 
purposes and what proof is required, the appellant's appeal 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The Board recognizes that the Veterans Claims Assistance Act 
of 2000 (VCAA), (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 
2005)) affects the manner in which most claims are 
adjudicated by VA.  Nevertheless, in cases such as this one, 
where the disposition of the claim turns on the law, further 
action under the VCAA is not required.  See Smith (Claudus) 
v. Gober, 14 Vet. App. 227, 230 (2000); Mason v. Principi, 16 
Vet. App. 129, 132 (2002).




ORDER

The appeal is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


